281 S.W.3d 841 (2009)
Gary R. KAYE, Appellant,
v.
Georgia C. KAYE, Respondent.
No. ED 91087.
Missouri Court of Appeals, Eastern District, Division Three.
February 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 6, 2009.
Application for Transfer Denied May 26, 2009.
Michael A. Gross, St. Louis, MO, for appellant.
Justin C. Cordonnier, Clayton, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Gary Kaye ("Husband") appeals from the judgment of the trial court dissolving his marriage to Georgia Kaye ("Wife"), and awarding her maintenance of $2,750 per month and child support of $624 per month. Husband contends that the trial court erred in its imputation of income to him and to Wife, its determination of her expenses, its division of marital assets and debt, and in ordering that the children, B.K. and G.K., should continue in private school.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *842 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).